Citation Nr: 0028577	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected chronic lumbosacral strain, on 
appeal from the initial evaluation.

2.   Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
November 1996.  This appeal arises from a December 1996 
rating decision of the Buffalo, New York, regional office 
(RO) which assigned a 20 percent disability rating for 
diabetes mellitus, after granting service connection for the 
same.  This appeal also stems from an April 1997 rating 
decision that assigned a 10 percent disability rating for 
chronic lumbosacral strain and a noncompensable disability 
rating for headaches, after granting service connection for 
those conditions.  By a rating action dated in June 1999, the 
10 percent disability rating assigned to chronic lumbosacral 
strain was increased to 20 percent, effective in November 
1996.

On May 28, 1999, a hearing was held at the RO before the 
undersigned.  At that time, the Board observed that reports 
of examinations conducted in May 1999 had not been considered 
by the RO.  However, the veteran waived review of the 
additional evidence by the RO.  Nevertheless, the RO in June 
1999 considered this evidence and increased to 20 percent the 
evaluation for chronic lumbosacral strain, as noted above, 
and continued the 20 percent rating for diabetes mellitus.

In a September 1999 decision, the Board granted a compensable 
rating for the veteran's service-connected headaches.  
Therefore, that issue is no longer on appeal.  In addition, 
the Board remanded the two issues listed on the title page of 
this action for further development.  These issues have 
returned for appellate review.





FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain is not 
manifested by muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position with abnormal mobility on forced motion, or severe 
limitation of motion.

2.  The veteran's diabetes mellitus does not require insulin.

3.  The veteran is shown to have mild, early peripheral 
neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 5289, 5294, 
5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.119, Diagnostic 
Code 7913 (1995), 4.119, Diagnostic Code 7913 (1999).

3.  A separate 10 percent rating for peripheral neuropathy of 
the left lower extremity due to diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.119, 4.124a, Diagnostic Codes 7913, 8520 
(1999).

4.  A separate 10 percent rating for peripheral neuropathy of 
the right lower extremity due to diabetes mellitus is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.119, 4.124a, Diagnostic Codes 7913, 8520 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased original ratings are plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

A.  Factual background

According to a January 1997 VA orthopedic examination report, 
the veteran complained of low back pain that was aggravated 
by cold and damp weather.  At night he generally slept on a 
mat on the floor.  He explained that, although no pain 
radiated to his lower extremities, sometimes he would 
experience calf pain with activity.  Physical examination 
revealed a moderate degree of spasm in the paraspinal muscles 
of the lumbar spine.  He walked on his heels without 
difficulty, although he had a moderate degree of difficulty 
walking on his toes.  The lumbar spine had flexion at the 
waist to 80 degrees, extension to 20 degrees, lateral bending 
to 20 degrees bilaterally, and rotation to 50 degrees 
bilaterally.  The examiner observed moderate pain during all 
of these movements.  The deep tendon reflexes in the lower 
extremities were diminished, but equal bilaterally.  The 
examiner ordered an x-ray study of the lumbar spine.  The 
final diagnosis was chronic strain of the lumbosacral spine.  

The January 1997 VA x-ray study revealed a normal lumbar 
spine.

According to a January 1997 VA diabetes mellitus examination 
report, the examiner noted that the claims file was 
unavailable for review.  The veteran reported that he was 
taking oral medications.  He had occasional low blood sugar 
and frequent high blood sugar.  Physical examination revealed 
that the veteran's abdomen was obese.  The veteran stated 
that, although he had infrequent hypoglycemia and no episodes 
of ketoacidosis, he had frequent hyperglycemia.  He was on a 
restricted diet, and he had had no weight loss or strength 
loss since the last examination.  He denied anal pruritus, 
vascular deficiencies, or ocular disturbances.  He was not on 
insulin requirements.  He was on oral Glyburide at 2.5 
milligrams a day and his urine glucose was 3+.  The diagnosis 
was diabetes mellitus while on oral hyperglycemics.

According to a May 1999 VA orthopedic examination report, the 
veteran complained of constant low back pain that radiated 
down to both lower extremities to the mid-portion of the 
thighs.  The veteran reported that he was employed as a hotel 
worker and a substitute teacher.  He added that he was unable 
to perform any type of heavy work due to chronic, constant 
low back pain.  Physical examination revealed a slight degree 
of spasm and tenderness in the paravertebral muscles of the 
lumbosacral spine.  He walked on his heels and toes without 
difficulty.  The lumbar spine had flexion at the waist to 60 
degrees, extension to 10 degrees, lateral bending to 20 
degrees bilaterally, and rotation to 70 degrees bilaterally.  
The examiner observed a moderate degree of pain with all of 
these movements.  The deep tendon reflexes in the lower 
extremities were active and equal on both sides.  The 
examiner diagnosed chronic strain of the lumbosacral spine.

According to a May 1999 VA diabetes mellitus examination 
report, the veteran denied having had hypoglycemic reactions.  
Since his discharge from the service, he had been followed by 
VA.  He was on a 2200-calorie diet.  The veteran had gained 
weight since his last examination.  His primary physician had 
advised him not to swim alone or operate heavy equipment in 
case he had a hypoglycemic episode.  The veteran reported 
intermittent blurred vision, that he felt tired most of the 
time, and that he was thirsty with nocturia.  The veteran 
monitored his blood glucose daily and he claimed that he 
never had fasting blood glucose below 200 milligrams.  
Physical examination revealed that he was overweight.  With 
respect to his eyes, the sclerae were not icteric and the 
pupils were equal and reactive.  The extraocular movement was 
full, no opacities of the lenses, and no retinopathy.  The 
diagnosis was diabetes mellitus, fairly controlled, and mild 
diabetic neuropathy.

In May 1999, the veteran appeared at a hearing before the 
undersigned at the RO.  The veteran testified that his 
diabetic condition caused many problems.  For example, he was 
on a 2,200 calorie a day diet.  He urinated six to eight 
times per day.  He did not see a doctor regularly for his 
diabetes mellitus.  His diabetes and low back disorder 
interfered with his employment and school.  He slept on a 
hard surface to relieve his back pain.  VA prescribed him 
various pain relief medications for his low back pain.  He 
worked about 28 hours a week and he just graduated from 
graduate school.  He reported that he could not lift more 
than 50 pounds at work.  He reported vision problems.  
Although he admitted that he was not insulin-dependent, he 
felt that a higher rating was warranted because he had 
trouble finding employment.

VA outpatient treatment records since discharge show that the 
veteran was treated for a number of disorders, to include 
diabetes mellitus and low back pain.

According to a January 2000 VA orthopedic examination report, 
the veteran complained of constant low back pain, and that he 
was recently prescribed analgesics for pain relief.  The 
veteran told the examiner that he had bought a back brace on 
his own.  The veteran added that the low back pain radiated 
to the posterior aspect of both thighs.  He reported that he 
had been employed at a hotel, however, he had to leave that 
job due to his low back disorder.  He was also a substitute 
teacher.  Physical examination revealed that, although the 
veteran complained of low back weakness and fatigue, the 
examiner could not find any evidence of this.  The examiner 
observed that the veteran walked on his heels without 
difficulty, he walked on his toes with a moderate degree of 
difficulty.  There was a very slight degree of spasm and 
tenderness in the paravertebral muscles of the lower lumbar 
spine.  The examiner measured flexion at the waist to 80 
degrees.  The examiner added that he considered flexion to 90 
degrees to be normal, and that the pain prevented him from 
reaching that.  Extension was to 10 degrees, which the 
examiner considered 30 degrees to be normal.  Lateral bending 
was to 30 degrees bilaterally, which could be improved by 15 
degrees without pain.  Rotation to 45 degrees bilaterally, 
which could be improved by 20 degrees bilaterally with pain 
relief.  There was no evidence of ankylosis or sciatic nerve 
root distribution.  Deep tendon reflexes in both lower 
extremities were diminished but equal.  The examiner 
diagnosed chronic strain of the lumbosacral spine.  The 
examiner added that x-rays in January 1997 were negative for 
degenerative joint or disk disease.  Although the examiner 
scheduled a magnetic resonance imaging spectroscopy (MRI) of 
the veteran's lumbar spine, the veteran failed to appear.

In January 2000, VA also examined the veteran with respect to 
diabetes mellitus.  The veteran provided essentially the same 
complaints as noted on previous examinations.  Physical 
examination revealed that his non-fasting blood glucose level 
was 147.  The diagnosis was diabetes mellitus with what 
appeared to be early signs of very mild peripheral 
neuropathy.

A January 2000 VA peripheral nerve examination report reveals 
that the veteran had a slight decrease in vibration 
sensibility bilaterally in the feet.  The deep tendon 
reflexes were +1 in the biceps, triceps, brachioradialis, 
knee and ankle jerks and plantar response was going down.  
The impression was mild early peripheral neuropathy.  In 
response to the Board's remand, the examiner noted that the 
veteran weighed 226 pounds, and that he had gained 28 pounds 
in the past year.  The veteran was obese.  In general, the 
veteran appeared in good health.  He was able to engage in 
usual activities and he ate regularly.  He was employed.  He 
only participated in light exercise and he did not run.  He 
was able to sleep normally.  He did feel fatigued often.  The 
veteran took glyburide, 10 milligrams, and he was not sure of 
his daily caloric intake.  He specifically complained of 
vision problems and numbness of the feet as a result of 
diabetes mellitus.  

According to a March 2000 VA MRI report, the veteran had a 
small central disk protrusion at L4-5.  The diagnosis was 
chronic strain of the lumbosacral spine and a small central 
disk bulge at L4-5.

According to a March 2000 VA eye examination report, the 
veteran was diagnosed with a seven year history of non-
insulin dependent diabetes mellitus, with no diabetic 
retinopathy or any abnormality on ocular examination, except 
for some nonsignificant retinal pigment epithelium defect 
above the macula in the left eye.  

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claims for 
service connection for the low back disorder and diabetes 
mellitus were received by VA in November 1996.  In December 
1996, the RO granted service connection for diabetes 
mellitus, and assigned a rating of 20 percent, and in April 
1997, the RO granted service connection for chronic 
lumbosacral strain, and assigned a rating of 10 percent.  The 
RO assigned an effective date of November 9, 1996 (the day 
after his discharge from service), for both disabilities.  
Subsequently, with respect to chronic lumbosacral strain, the 
RO assigned a 20 percent rating under Diagnostic Code 5295, 
effective November 9, 1996.  

Thus, the veteran's claims for higher evaluations for the low 
back and diabetes mellitus are original claims that were 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

1.  Lumbar spine 

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  A 40 percent rating is appropriate for 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling. Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

In reviewing the evidence of record for the veteran's 
service-connected low back disability, the Board is of the 
opinion the application of staged ratings is not warranted.  
Furthermore, a higher rating is not warranted pursuant to 
Diagnostic Codes 5292 or 5295 because there is no evidence of 
severe limited motion or lumbar strain as required for a 
rating in excess of 20 percent under these diagnostic codes.  
For example, the orthopedic medical evidence of record 
cumulatively shows that the veteran had no more than 
moderately reduced range of motion of the low back.  
Furthermore, there was no evidence of severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, a rating in excess of 20 percent 
pursuant to Diagnostic Codes 5292 or 5295 is not warranted.  

Furthermore, in reaching this decision, the Board considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45 as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, 
however, a rating in excess of 20 percent is not warranted 
because there is no credible evidence of disuse atrophy, 
fatigue, or incoordination, as would be expected to be 
associated with painful pathology warranting a higher rating.  
Specifically, based on the January 2000 VA orthopedic report, 
although there was a very slight degree of spasm and 
tenderness in the paravertebral muscles of the lower lumbar 
spine, there were no objective clinical signs of or 
indications of pain (e.g., tenderness to palpation), painful 
motion, instability or weakness, early fatigability, etc., 
that might otherwise provide a basis for a higher rating in 
accordance with the Court's holding in DeLuca.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

For the aforementioned reasons, the Board concludes that the 
overall severity of the veteran's low back disability is most 
commensurate with a 20 percent rating.  Consequently, this is 
the rating that must be assigned. See 38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a rating higher than 
20 percent, so the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

2.  Diabetes mellitus

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Since the regulations were changed 
during the pendency of this appeal, the veteran is entitled 
to have applied whichever set of regulations provide him with 
the higher rating--at least after the January 1998 effective 
date of the new regulations. See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, the Board will specifically 
apply the "old" criteria to the evidence dated before June 6, 
1996 and apply both sets of criteria to the evidence on and 
after that date.  VA O.G.C. Prec. Op. No. 3-2000 (April 10, 
2000).

Prior to June 6, 1996, a 20 percent evaluation was warranted 
for moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warrants a 40 percent evaluation.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).

As previously noted, 38 C.F.R. § 4.119, Diagnostic Code 7913 
was amended effective June 6, 1996.  Pursuant to the amended 
regulation, a 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet or an oral 
hypoglycemic agent and restricted diet.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities warrants a 40 percent evaluation.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1999).

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is not warranted.  Moreover, 
the Board concludes that an evaluation in excess of 20 
percent for diabetes mellitus is not warranted under either 
the old or the new criteria. 

The medical evidence of record prior to, and after, June 6, 
1996 shows that the veteran does not have diabetes mellitus 
that requires insulin.  Both the old and amended regulations 
require that the veteran must have insulin-dependent diabetes 
mellitus in order to be considered for a rating in excess of 
20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1995); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).

Therefore, given that the medical evidence shows that the 
veteran does not have diabetes mellitus that requires 
insulin, the Board finds that a rating in excess of 20 
percent under the old and amended regulations is not 
warranted at any time since November 9, 1996.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995).

3.  Ratings for peripheral neuropathy of the lower 
extremities
due to diabetes mellitus

Pursuant to Diagnostic Code 7913, compensable complications 
of diabetes are evaluated separately  unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note 1.

According to the January 2000 VA neurologic examination 
report, the examiner diagnosed the veteran with mild early 
peripheral neuropathy in the lower extremities due to 
diabetes mellitus.  

Under Diagnostic Code 8520 for paralysis of the sciatic 
nerve, for each lower extremity (including the foot), where 
there is incomplete, mild paralysis, a 10 percent rating is 
assigned; and where there is incomplete, moderate paralysis, 
a 20 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1999).  The Board finds that a separate 
10 percent rating for each foot is warranted because the 
veteran has been diagnosed with early signs of a very mild 
peripheral neuropathy in each lower extremity attributable to 
his diabetes mellitus.  Ratings in excess of 10 percent for 
each foot are not warranted because there is no credible 
supporting evidence of moderate peripheral neuropathy of 
either lower extremity.

4.  Ratings for vision problems due to diabetes mellitus

With respect to the veteran's complaints of blurred vision, 
the Board notes that the March 2000 VA visual evaluation 
examination diagnosed no diabetic retinopathy or any 
abnormality on ocular examination, except for some 
nonsignificant retinal pigment epithelium defect above the 
macula in the left eye.  This diagnosis, plus the lack of any 
evidence of lost visual acuity in the records on file does 
not support a compensable disability rating for an eye 
disorder due to diabetes mellitus.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000 to 6081.

5.  Extra-schedular consideration

The Board has also considered whether the above increased 
rating claims should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
record reflects that the veteran has not required 
hospitalization for his service-connected chronic lumbosacral 
strain or diabetes mellitus with bilateral peripheral 
neuropathy, and that 


the manifestations of these disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from either of these disabilities would 
be in excess of that contemplated by the assigned rating.  
Although the veteran testified before the undersigned that 
the manifestations of his low back pain and diabetes mellitus 
with weak lower extremities interfered with his current part-
time job, nevertheless, he rarely missed work as a result.  
He further testified that he was in the process of applying 
for a new job.  In fact, the veteran indicated during the 
hearing that a service-connected disorder that is not on 
appeal caused him the most trouble at work.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.

The Board has considered the veteran's hearing testimony in 
rating the disabilities at issue herein.  While his testimony 
is accepted as credible insofar as he expressed his 
observations and beliefs in the merits of his claims, he is 
not considered competent to express a medical conclusion or 
diagnosis.

As to the veteran's entitlement to the original ratings 
assigned above, the evidence is not so evenly balanced as to 
raise doubt with respect to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied. 

A rating in excess of 20 percent for diabetes mellitus is 
denied. 

A separate 10 percent rating for peripheral neuropathy of the 
left lower extremity due to diabetes mellitus is granted, 
subject to the regulations governing the payment of monetary 
benefits.

A separate 10 percent rating for peripheral neuropathy of the 
right lower extremity due to diabetes mellitus is granted, 
subject to the regulations governing the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

